DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 15, 18 & 20 are amended. Claims 7-9 are cancelled. Claims 1-6 & 10-22 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-11, 15, 18-20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "long" in claims 1, 10-11, 15, 18-20 & 22 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the instant specification gives specific examples as to monomers constituting the claimed long chain monofunctional monomer such limitation cannot be read into the claims. For purposes of examination, “long chain monofunctional monomer” is read as “chain monofunctional monomer” to render to claim definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 13-14, 18 & 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2005/0042515 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claim 1-5 & 21-22, Hwang teaches an electrode (12) comprising (i) an electrode composition (12a) including an active anode species, wherein the electrode composition comprises a first surface; and (ii) a passivation layer (12b) having a preferred thickness of 0.3 to 30 µm positioned onto the first surface (Fig. 2; [0016] & [0041]-[0043]), said passivation layer comprising (a) a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) and at least one long chain monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0024]-[0027]) and (b) at least a first electrolyte such as a lithium salt ([0017] & [0033]-[0035]). Hwang does not include any water in the passivation layer or the composition for forming the passivation layer.									While Hwang does not explicitly teach the at least one polyfunctional crosslinking monomer and at least one long chain monofunctional monomer described above as being hydrophobic, one of ordinary skill in the art readily understands that the above described monomers are hydrophobic as evidenced by Sasaki ([0067]). Furthermore, Hwang teaches the passivation composition being coated at least on an entire first surface of the anode (Fig. 2) wherein a uniform thickness of the passivation layer is obtained by covering the passivation composition with a glass substrate ([0054]). Accordingly, since the passivation layer covers an 
Regarding claim 13, Hwang teaches the polymeric material being devoid of fluorine atoms (see monomers forming the polymeric material in the rejection of claim 1 above).
Regarding claim 14, Hwang teaches the electrode not having received an initial charge until after the battery is assembled and thus reads on the present claim from the moment that the electrode is fabricated to the moment of initial charge after battery assembly.
Regarding claim 18, Hwang teaches a method of forming an electrode, comprising:		(i) providing or forming an electrode composition (12a) including an active electrode species such as lithium, wherein the electrode composition comprises a first surface (Fig. 2; [0016] & [0041]-[0043]);											(ii) providing or forming a passivation composition (12b) comprising a mixture of (a) a polymeric material and at least a first electrolyte such as a lithium salt in a liquid medium or (b) monomers and at least a first electrolyte in a liquid medium (Fig. 2; ([0017] & [0033]-[0035]);		(iii) coating at least a portion of the first surface with the passivation composition to provide a liquid-containing pre-passivation layer on at least a portion of the first surface ([0040]), and												(iv) at least one of drying or radically-curing the liquid-containing pre-passivation layer to form a passivation layer comprising a dry mixture of a cured polymeric material and the first electrolyte, wherein the cured polymeric material is defined by a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate and at least one long .	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Pratt (US 2016/0028114 A1).
Regarding claim 6, Hwang teaches the electrode of claim 1 but is silent as to the first electrolyte comprising from about 1% to about 40% by weight of the passivation layer on a dry basis and the polymeric material comprising from about 60% to about 99% by weight of the passivation layer on a dry basis.										Pratt teaches an electrochemical cell comprising an anode including a first passivation layer (i.e NE electrolyte) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, with the first passivation layer being positioned between an anode active species and a separator electrolyte composition; a cathode including a second passivation layer (i.e PE electrolyte) comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, with the second passivation layer being positioned between a cathode active species and the separator electrolyte composition (Figs 1c-d; [0048], [0051], [0091]-[0092] & [0102]). Pratt further teaches the first electrolyte comprising 5 to 30 wt% of the passivation layer on a dry basis with the polymeric material comprising the balance ([0092]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include the first electrolyte in an amount of 5 to 30 wt% of the passivation layer on a dry basis in view of increasing the ionic conductivity of the passivation layer as taught by Pratt ([0092]).
Regarding claims 10-12, Hwang teaches the electrode of claim 1, wherein the polymer material comprises the reaction product of (i) the at least one polyfunctional crosslinking monomer including at least two free-radically polymerizable acrylate or methacrylate functional .

Claims 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Yoshino (US 2009/0065730 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claims 15 & 17, Hwang teaches an electrochemical cell (1) comprising (i) an anode (12) comprising an active anode species (12a); (ii) a cathode (3) comprising an active cathode species; and (iii) a separator electrolyte composition (4) positioned between and in contact with the anode and the cathode; wherein the anode includes a first passivation layer (12b) comprising a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material, the first passivation layer being positioned between the active anode species and the separator electrolyte composition (Figs. 1-2; [0049]-[0051]); wherein the first polymeric material comprises a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) and at least one long chain monofunctional monomer such as ethylene glycol methyl ether (meth)acrylate ([0024]-[0027]) and (b) at least a first electrolyte such as a lithium salt ([0017] & [0033]-[0035]). 											While Hwang does not explicitly teach the at least one polyfunctional crosslinking monomer and at least one long chain monofunctional monomer described above as being hydrophobic, one of ordinary skill in the art readily understands that the above described monomers are hydrophobic as evidenced by Sasaki ([0067]). Furthermore, Hwang teaches the passivation composition being coated at least on an entire first surface of the anode (Fig. 2) wherein a uniform thickness of the passivation layer is obtained by covering the passivation composition with a glass substrate ([0054]). Accordingly, since the passivation layer covers an entire first surface of the anode and is made to have a uniform thickness, the passivation layer of Hwang reads on the presently claimed limitation of a conformal coating.				.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) and Yoshino (US 2009/0065730 A1), as applied to claims 15 & 17 above, and further in view of Pratt (US 2016/0028114 A1).
Regarding claim 16, Hwang as modified by Yoshino teaches the electrochemical cell of claim 15 but is silent as to the cathode including a passivation layer comprising a second polymeric material and at least a second electrolyte distributed throughout the second polymeric material, the second passivation layer being positioned directly or indirectly between the active .    
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Choi (US 2017/0018800 A1).
Regarding claim 19, Hwang teaches the method of claim 18, as shown above, wherein the at least one of drying or radically curing the liquid containing pre-passivation layer comprises radically curing an aqueous composition of the mixture of monomers, and wherein the mixture of monomers comprises at least one polyfunctional crosslinking monomer including at least two free-radically polymerizable functional groups, and at least one chain monofunctional monomer but is silent as to the composition of the mixture of monomers being an aqueous composition.prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2005/0042515 A1) in view of Yoshino (US 2009/0065730 A1) and Eichinger (US 20140017547 A1) and evidenced by Sasaki (US 2016/0351873 A1).
Regarding claim 20,  Hwang teaches a method of forming an electrochemical cell comprising:													(i) providing or forming an anode (12) comprising a first passivation layer (12b) defining a first anode surface, wherein the first passivation layer comprises a first polymeric material and at least a first electrolyte distributed throughout the first polymeric material; and wherein the first polymeric material comprises a polymeric material comprising a cross-linked polymer formed from the reaction product of a plurality of monomers including at least one polyfunctional crosslinking monomer comprising at least one free-radically polymerizable acrylate or methacrylate functional group such as ethylene glycol di(meth)acrylate ([0017]-[0018] & [0020]) prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. It is noted that the anode active species in Hwang also corresponds to a lithium metal or lithium alloy ([0040]-[0042]). Thus, when the anode composition is formed of particles of lithium metal or lithium alloy, the resulting anode composition would be expected to be inherently porous since the anode layer comprises voids between the various particles forming the anode layer. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 18 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727